Citation Nr: 1703691	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating for a left shoulder disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for a right shoulder disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied an increased rating in excess of 20 percent for left and right bilateral shoulder disabilities.

The Board granted an increased rating of 30 percent for the Veteran's left and right shoulder disabilities in a June 2004 decision and remanded the claims for further notice and development for ratings in excess of 30 percent.  Subsequent to additional development, a December 2013 Board decision denied the Veteran's claim for increased ratings in excess of 30 percent for both shoulder disabilities.  A September 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2014 Partial Joint Motion for Partial Remand (JMR), vacating and remanding that portion of the December 2013 Board decision that denied extraschedular ratings for left and right shoulder disabilities.  A February 2015 Board decision denied higher ratings for the Veteran's right and left shoulder disabilities on extraschedular bases.  The Veteran appealed that decision to the Court, and, in a July 2016 Memorandum Decision, the Court vacated the February 2015 Board decision and remanded the case to the Board for further development and proceedings pursuant to the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a result of the vacatur of the Board's February 2015 decision, the claims of entitlement to extraschedular ratings in excess of 30 percent for left and right shoulder disabilities remain in appellate status.  The Board acknowledges the argument of the Veteran's attorney representative, as asserted in the January 2016 "Brief of Appellant" and reiterated in the July 2016 Memorandum Decision that the Board failed to discuss favorable evidence, consisting primarily of a January 2007 VA examination report noting he reported "upset stomach due to pain medication" for his shoulders, a December 2012 report of tingling and burning sensations in his hands, a June 2014 notation of shoulder swelling with fever and night sweats, and a November note of difficulty sleeping due to shoulder pain.  The Board also failed to provide an adequate statement of reasons or bases to support its denial of extraschedular ratings for bilateral shoulder disability, as those disabilities resulted in numerous other problems, which the Veteran argues are not contained in the rating schedule.  The Board must provide an adequate statement of reasons or bases for not awarding an extraschedular rating for a disability after the Director of Compensation Service (Director) denies the claimant an extraschedular rating.  The Veteran and his attorney representative argue that the Board denied extraschedular ratings for the Veteran's bilateral shoulder disability based upon its misinterpretation of the rating schedule and without explaining why all of the evidence did not show he suffered from a disability not fully contemplated by the rating schedule which results in marked interference with employment.  

The Veteran and his representative argue further that the Board should have obtained an addendum to a May 2012 VA compensation examination report to clarify the examiner's conclusion or explain why it was not required to do so.  VA obtained an examination in May 2012 in which the examiner provided no rationale for the opinion that the Veteran's shoulder disabilities rendered him unemployable.  Thus, the VA medical opinion of May 2012 is inadequate.  The Board must ensure that any examination/opinion VA obtains is adequate for rating purposes and is supported by a rationale.  Therefore, an addendum VA opinion is necessary in this instance to ensure compliance with Court instructions.  

Upon completion of the requested development for the issues of entitlement to extraschedular ratings for left and right shoulder disabilities (both currently rated 30 percent disabling), the AOJ should again refer the claims to the Director for reconsideration of whether extraschedular ratings are warranted for the Veteran's left and right shoulder disabilities.  The matters were before the Director in January 2013.  At that time, the Director determined that the Veteran was not entitled to an extraschedular rating for either shoulder.  The basis of the determination was that the record presented no evidence that the Veteran's disability picture rendered the rating schedule criteria inadequate due to the service-connected left and right shoulder disabilities.  Thus, entitlement to an increased rating in excess of 30 percent on an extraschedular basis for left and right shoulder disabilities was denied.  The Board is of the opinion that reconsideration of the Director's determination is warranted because the Director relied on the May 2012 VA examination report in reaching its determination and that examination has been deemed inadequate for rating the Veteran's service-connected bilateral shoulder disability.  Further, it appears that in making the determination, the Director failed to consider evidence in the record at that time that shows other medical problems that are claimed to be associated with the Veteran's shoulder disabilities that are not contemplated by the schedular criteria under Diagnostic Code 5201.  For example, a January 2007 VA examination report notes the Veteran reported "upset stomach due to pain medication" for his shoulders, July 2010 VA treatment reports note he had difficulty sleeping due to severe shoulder pain, September 2012 VA treatment reports note tingling and burning sensations in his hands, and in a December 2012 VA report the Veteran stated that the "pain is unreal [.]"  Subsequent to the Director's determination the record shows February 2013 and November 2014 VA treatment reports noting the Veteran had difficulty sleeping due to severe shoulder pain, and in June 2014 a doctor noted shoulder swelling with fever and night sweats.  The AOJ must refer these claims for reconsideration by the Director.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide updated medical records, or information and signed release forms for such records.  All additional records indicated by the Veteran's response must be requested and, if obtained, added to the claims file.

2.  The AOJ afford the Veteran a further VA orthopedic examination and should arrange for the record (to include this remand) to be forwarded to the VA examiner for review and an addendum medical opinion.  The examiner should review the Veteran's record, specifically to include the May 2012 VA examination report, (the May 2012 VA examiner opined that the Veteran's bilateral shoulder disability renders him unable to obtain or maintain gainful employment (including sedentary) in any physical capacity, but did not provide a rationale for the opinion), and provide a rationale based on the determination (by the May 2012 examiner) that the Veteran's left and right shoulder disabilities rendered him unemployable.

The Veteran must be afforded a full VA orthopedic examination, including range of motion testing that addresses pain-related symptoms, functional loss due to pain, and any other findings shown upon examination.

The examiner is also to note that, as the record now stands, the Veteran claims other resultant medical problems associated with his bilateral shoulder disability that may have an impact on his employability and could possibly afford him a rating in excess of 30 percent on an extraschedular basis, such as:

(a). January 2007 VA examination report noting he reported "upset stomach due to pain medication" for his shoulders;

(b). July 2010, February 2013 and November 2014 VA treatment reports noting the Veteran had difficulty sleeping due to severe shoulder pain;

(c). September 2012 VA treatment reports note tingling and burning sensations in his hands;

(d). December 2012 VA report the Veteran stated that the "pain is unreal [;]" and 

(e). during treatment in June 2014 a doctor noted shoulder swelling with fever and night sweats.

Further commentary from the examiner as to these matters is requested in the examination report.

The examiner must explain the rationale for all opinions, to specifically include comments on the medical evidence described above, expressing with each whether it contributes to the Veteran's unemployability based on his service-connected bilateral shoulder disability and explaining the rationale for an affirmative or a negative point of view.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In completing such readjudication, the AOJ MUST refer the Veteran's claims to the Director, Compensation and Pension,  for reconsideration of entitlement to extraschedular ratings in excess of 30 percent each for left and right shoulder disabilities.  In reconsidering the claims for extraschedular ratings, the entirety of the Veteran's record pertinent to his bilateral shoulder disability must be reviewed, including the addendum medical opinion (requested herein).  The Director is specifically ask to consider the Veteran's symptoms (as noted above 1(a) - (e)) from disabilities not fully contemplated by the rating schedule (under Diagnostic Code 5201), which are claimed to result in marked interference with employment.  

4.  Thereafter, the AOJ should review the entire record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




